Citation Nr: 1723430	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for shortness of breath due to asbestos exposure.

4. Entitlement to service connection for right ear hearing loss.

5. Entitlement to an initial compensable rating for left ear hearing loss.

6. Entitlement to a disability rating in excess of 50 percent for residuals from a stab wound to the left forearm with ulnar nerve neuropathy and scar.




REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

The Board notes that in an October 2013 rating decision, the RO denied the Veteran's claims for service connection for tinnitus, service connection for shortness of breath due to asbestos, service connection for right ear hearing loss, an initial compensable rating for left ear hearing loss, and a disability rating in excess of 50 percent for residuals from a stab wound to the left forearm with ulnar nerve neuropathy and scar.  In November 2013, the Veteran submitted a timely notice of disagreement (NOD) in response to the October 2013 rating decision.  A statement of the case has not been issued, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of service connection for tinnitus, service connection for shortness of breath due to asbestos, service connection for right ear hearing loss, an initial compensable rating for left ear hearing loss, and a disability rating in excess of 50 percent for residuals from a stab wound to the left forearm with ulnar nerve neuropathy and scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's diagnosed PTSD has been shown to be related to an in-service stressor.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,  3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include PTSD, constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran asserts that his PTSD is due to a traumatic event during active service where he was attacked and stabbed by a fellow service member while attempting to assist a friend who was involved in a fight. 

The Veteran's service treatment records (STRs) are silent for complaints, diagnosis, and treatment of a psychiatric disorder.  His STRs, however, show a September 1972 operation report detailing the above-referenced incident and the surgery performed to repair the Veteran's left forearm, which sustained a laceration from being stabbed.

The Veteran underwent a VA psychiatric examination in October 2010.  The Veteran stated the perpetrator who stabbed him during service threatened to injure and kill him and that he was shocked that another soldier would stab him.  He reported that his PTSD symptoms began in 1973, shortly after separation from service, and that whenever he witnessed the start of a fight, he had to leave.  While the examiner found the Veteran to be a reliable historian, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria of PTSD under DSM-IV, but rather the criteria for dysthymia.  

The Veteran's post-service VA treatment records show a diagnosis and a history of treatment for PTSD.  Weekly group therapy sessions are documented where the Veteran's discussion of his PTSD symptoms included periods of depression, anxiety, isolation, anger, delusions, hallucinations, paranoia, nightmares, and flashbacks to being stabbed during service.  The VA treatment records also noted that the Veteran reported hearing voices calling his name and seeing a water spot on the ceiling move around on its own during the night.  A January 2011 VA treatment record shows DSM-IV PTSD Criteria B, C, and D were met.  A December 2014 VA treatment record shows a positive PTSD screen result.  During a September 2015 VA group therapy session, the Veteran stated "I see things and hear people calling and nobody is there." 

In October 2015, VA Staff Psychologist, Dr. R. G., submitted a statement confirming that the Veteran held a current diagnosis of PTSD and was being seen by Dr. R. G. in his men's support group.

In March 2016, VA Staff Physician, Dr. J. C., submitted a statement that she gave the Veteran a psychiatric assessment in July 2010 where the Veteran described his in-service stabbing and symptoms consistent with a diagnosis of PTSD.  The Veteran reported that after being stabbed in service, he began experiencing nightmares, felt anxious around people with flaring tempers, and had an increased startle. 

Dr. R. G., submitted a Mental Health Questionnaire in July 2016, diagnosing the Veteran with PTSD under DSM-IV diagnostic criteria.  Dr. R. G. stated he had seen the Veteran in weekly group therapy sessions for his PTSD since December 2011.  Dr. R. G. opined that the Veteran's PTSD was as likely as not related to the stabbing and physical assault he experienced during service, based on the Veteran's treatment history, review of his treatment records, as well as Dr. R. G.'s professional experience.

In January 2017, the Veteran attended a Travel Board hearing.  He testified that after he was attacked and stabbed in his forearm during service, he always looked to see who was behind him and did not like being in a crowd of people.  He stated that shortly after service, be began experiencing nightmares and felt like something evil was after him.  He testified that although he had substance abuse issues, once he received treatment and reached sobriety, the symptoms experienced when he left service, such as the nightmares, still continued to be present.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's PTSD is related to his active service.  As a result, service connection is established.

The Veteran's VA treatment records show a current diagnosis and treatment for PTSD.  These include medical records dated between July 2010 and January 2017 showing the Veteran met DSM-IV diagnostic criteria for PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131  (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board finds no reason to doubt the credibility of the Veteran's lay statements and testimony regarding his claimed in-service stressor.  Furthermore, the Veteran's STRs confirm that he was attacked and injured by another service member while attempting to help a friend during a fight.  As such, the Board finds that the Veteran was exposed to a traumatic in-service stressor.  Thus, the remaining question is whether the Veteran's PTSD is due to this in-service stressor.

Significantly, the Board finds the July 2016 Mental Health Questionnaire by VA Dr. R. G. to be the most probative evidence of record.  Dr. R. G. diagnosed the Veteran with PTSD and, based on a review of the medical evidence, including Dr. R. G.'s weekly group therapy sessions with the Veteran, opined that it was as likely as not that the Veteran's PTSD was related to the stabbing and physical assault he experienced during service.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Therefore, the July 2016 medical opinion by Dr. R. G. holds the most probative weight.

While the October 2010 VA examination report found the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV diagnostic criteria, the Board finds this examination report to be less probative in value than the July 2016 medical opinion by Dr. R. G.  The examiner noted that the Veteran's STRs were not made available for review prior to the examination.  Further, a large number of post-service VA treatment records were not associated with the Veteran's claims file until after the October 2010 VA examination.  Given the opinion in the October 2010 VA examination report relied on the absence of the Veteran's STRs and post-service VA treatment records, the Board assigns this opinion little probative value.

For all of the foregoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

In October 2013,  the RO denied the Veteran's claims for service connection for tinnitus, service connection for shortness of breath due to asbestos, service connection for right ear hearing loss, an initial compensable rating for left ear hearing loss, and a disability rating in excess of 50 percent for residuals from a stab wound to the left forearm with ulnar nerve neuropathy and scar.  In November 2013, the Veteran submitted a timely notice of disagreement.  While the AOJ has acknowledged the Veteran's notice of disagreement, it does not appear that a statement of the case was issued.  It is therefore proper to remand the issues of entitlement to service connection for tinnitus, service connection for shortness of breath due to asbestos, service connection for right ear hearing loss, an initial compensable rating for left ear hearing loss, and a disability rating in excess of 50 percent for residuals from a stab wound to the left forearm with ulnar nerve neuropathy and scar to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to service connection for tinnitus, service connection for shortness of breath due to asbestos, service connection for right ear hearing loss, an initial compensable rating for left ear hearing loss, and a disability rating in excess of 50 percent for residuals from a stab wound to the left forearm with ulnar nerve neuropathy and scar.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


